Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teder (US 8271198 B2) (herein after Teder) in view of Graves et al (US 2002/0033459 A1) (herein after Graves) in view of Watanabe et al (US 6361136 B1) (herein after Watanabe.)

	Regarding Claim 1, Teder teaches, a droplet sensor (Fig. 1: moisture sensor 12) comprising: an optical cover (Fig. 1,: lens 14) that forms part of a spheroid, a major axis (Fig. 1: axis of symmetry 40) of the spheroid being a vertical axis; a light emitting and receiving device (Fig. 1: emitter 24 and detector 36) disposed at a position offset from a first focal point (Fig. 1, center point 42) of the spheroid along the major axis (Fig. 1, Col. 4, Ln. 12-14; Col. 4, Ln. 31-34; Examiner interpretation: emitter 24 and light detector 36 (light emitting and receiving device) are 3 mm (offset) above point 42 (the first focal point)); and a reflector (Fig. 1, outer lens surface 16) disposed in vicinity of a second focal point (Fig. 1, Col. 4, Ln. 4-5: focal spot 34) of the spheroid, wherein the light emitting and receiving device includes a light emitting element (Fig. 1, the emitter 24) and a light receiving element (Fig. 1: light detector 36); wherein both the light emitting element and the light receiving element are provided on a same side of the second focal point (Fig. 1, Col. 4, Ln. 31-34; Examiner interpretation: emitter 24 and light detector 36 (light emitting and receiving device) are on the same side of point 42 (the first focal point)); — wherein the optical cover has an effective detection area (Fig. 1 & 4, Col. 6, Ln. 47-51: active emitter and/or detector sensing regions 32a, 32b) between the light emitting and receiving device and the reflector, — wherein the effective detection area satisfies a total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid (Fig. 1, Col. 6, Ln. 27-29; Col. 3, Ln. 50-53; Col. 5, Ln. 23-26; Examiner interpretation: The space covered by lens 16 is the gas and light rays undergo total internal reflection. Total internal reflection is not satisfied at the interface with drop 54 (the liquid)), and wherein the reflector reflects, towards a light receiving surface of the light emitting and receiving device (Fig. 1, Col. 4, Ln. 8-10; Examiner interpretation: surface 16 (the reflector) reflects light towards emitter 24 and light detector 36 (light emitting and receiving device)), light totally reflected by the effective detection area, or reflects., towards the effective detection area, light directly incident on the reflector from the light emitting and receiving device. (Fig. 1, Col. 4, Ln. 1-3.)
	Teder fails to teach, — wherein the light emitting and receiving device, and the reflector, are arranged along the path of the major axis: — wherein the reflector includes a non-detection area:
	In analogous art, Graves teaches, — wherein the light emitting and receiving device (Fig. 2, circuit board 30), and the reflector (Fig. 2, first mirror surfaces 52 and second mirror surface 54), are arranged along the path of the major axis: — (Fig. 2, circuit board 30.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teder by combining the major axis taught by Teder with the major axis taught by Graves to achieve the predictable result of detecting droplets using a light emitting and receiving device arranged along a major axis with ambient light rejection [Graves: ¶ 0030.]
	Teder in view of Graves fail to teach, — wherein the reflector includes a non-detection area —.
	In analogous art, Watanabe teaches, — wherein the reflector includes a non-detection area — Fig. 19, Col. 26; Ln. 40 – 45; Col. 26; Ln. 55 – 58; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface or a mirror surface that reflects internal light regardless of the presence or absence of droplets on the outer surface of the optical cover.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teder in view of Graves by combining optical cover taught by Teder with the optical cover taught by Watanabe to achieve the predictable result of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54.]

	Regarding Claim 2, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the light emitting and receiving device is disposed on a plane perpendicular to the major axis, at a position closer to or farther from a center of the spheroid relative to the first focal point. (Fig. 1, Col. 4, Ln. 31-34; Examiner interpretation: emitter 24 and light detector 36 (light emitting and receiving device) are on a plane above point 42 (the first focal point).)

	Regarding Claim 3, Teder in view of Graves in view of Watanabe teaches the limitations of claim 2, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 2, wherein the light emitting and receiving device includes a light emitting element and a light receiving element (Fig. 1, Col. 4, Ln. 31-34; Examiner interpretation: emitter 24 is the light emitting element and light detector 36 is the light receiving element are on a plane), and a light emitting surface of the light emitting element and a light receiving surface of the light receiving element are disposed on the same plane. (Fig. 1, Col. 4, Ln. 31-34; Fig. 1, Col. 3, Ln. 52-53; Examiner interpretation: emitter 24 (light emitting surface of the light emitting element) and light detector 36 (light receiving surface of the light receiving element) are both on operational surface 23 (same plane))

	Regarding Claim 4, Teder in view of Graves in view of Watanabe teaches the limitations of claim 2, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 2, wherein the light emitting and receiving device includes a light emitting element and a light receiving element, and a light emitting surface of the light emitting element is disposed at a position closer to the center of the spheroid relative to a light receiving surface of the light receiving element. (Fig. 1, Col. 4, Ln. 19-25; Examiner interpretation: Rd can be changed to adjust the position of emitter 24 (the light emitting element))

	Regarding Claim 5, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the reflector is a mirror surface provided in an area that includes a top of the spheroid. (Fig. 1, Col. 4. Ln. 8-10; Examiner interpretation: lens surface 16 is the top mirror surface.)

	Regarding Claim 6, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein a surface of the optical cover is cut by a horizontal plane perpendicular to the major axis (Fig. 1, Col. 3, Ln. 46-47; Examiner interpretation: the hemisphere (optical cover) is formed cutting with a plane), the surface of the optical cover being in the vicinity of the second focal point, and the reflector is a mirror surface provided on the surface of the optical cover. (Fig. 1, Col. 4. Ln. 8-10; Examiner interpretation: lens surface 16 is a mirror surface due to its curvature.)

	Regarding Claim 7, Teder in view of Graves in view of Watanabe teaches the limitations of claim 6, which this claim depends on.
	Watanabe further teaches, the droplet sensor according to claim 6, further comprising a coating portion disposed between the light emitting and receiving device and the effective detection area (Fig. 16A, 16B, Col. 25, Ln. 38-42; Examiner interpretation: 180F (the coating portion) is between 180A and 180B (effective detection area) and light emission device 15 and the photoreceptor 16 (light emitting and receiving device)), wherein light directly incident on the coating portion from the light emitting and receiving device or light incident on the coating portion after having been reflected by the reflector is absorbed or scattered by the coating portion. ((Fig. 16A, 16B, Col. 25, Ln. 42-44; Examiner interpretation: 180F (the coating portion) diffuses (scatters) the light)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Graves in view of Watanabe to include the teaching of a droplet sensor comprising a coating portion disposed between a light emitting and receiving device and an effective detection area, wherein light directly incident on the coating portion from the light emitting and receiving device or light incident on the coating portion after having been reflected by a reflector is absorbed or scattered by the coating portion. taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54: A third object of the present invention is to provide a detection system and liquid container which can improve 50 precision in detection by reducing noise received by the photoreceptor, and which can accurately discriminate between the detection of existence/non-existence of a liquid container and the detection of a liquid level ( or existence/ non-existence of liquid) in the container when these are 55 detected by a single sensor.]

	Regarding Claim 8, Teder in view of Graves in view of Watanabe teaches the limitations of claim 7, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 7, wherein, in a case where the coating portion is a scattering surface, a DC offset is applied to the light emitting and receiving device in accordance with a scattering characteristic of the coating portion. (Fig. 5, Col. 7. Ln. 33-38; Examiner interpretation: the current source output (DC offset) is applied in accordance with the degraded surface 16 (scattering characteristic))

	Regarding Claim 9, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover is a solid object transparent to a wavelength of the light emitting and receiving device. (Fig. 1, Col. 3; Ln. 40-42.)

	Regarding Claim 10, Teder in view of Graves in view of Watanabe teaches the limitations of claim 9, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 9, wherein a surface of the optical cover is cut by a sphere whose center is the first focal point or a point on a line connecting the first focal point to the light emitting and receiving device, the surface of the optical cover facing the light emitting and receiving device. (Fig. 1, Col. 4, Ln. 19-22.)

	Regarding Claim 11, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1 wherein a part of or entirety of the effective detection area is coated with a water-repellent film. (Fig. 1, Col. 12, Ln. 45-48; Examiner interpretation: The smooth outer surface is water repellent.)

	Regarding Claim 12, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.4 to 1.8, and the spheroid has an eccentricity of 0.7 to 0.85. 
	Regarding the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.4 to 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05. 
	Regarding the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of 0.7 to 0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 13, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.4 ± 0.01, and the spheroid has an eccentricity of greater than 0.7.
	Regarding the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.4 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05. 
	Regarding the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 14, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.6 ± 0.01, and the spheroid has an eccentricity of greater than 0.6 and less than 0.95.
	Regarding the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.6 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05. 
	Regarding the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.6 and less than 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 15, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein the optical cover has a refractive index of 1.8 ± 0.01, and the spheroid has an eccentricity of greater than 0.55 and less than 0.95.
	Regarding the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of 1.8 ± 0.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05. 
	Regarding the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of greater than 0.55 and less than 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 16, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 1, wherein, in a case where a length of a semi-major axis of the spheroid is normalized to 1, the light emitting and receiving device is disposed at the position offset from the first focal point by a distance of 0.81 or less. (Fig. 1, Col. 4, Ln. 19-25; Examiner interpretation: when Rd (the semi-major axis) is normalized to 1, Dv (the first focal point) offset is less than 0.81.)

	Regarding Claim 17, Teder in view of Graves in view of Watanabe teaches the limitations of claim 16, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 16, wherein the spheroid has an eccentricity of 0.85 or less.
	Regarding the spheroid eccentricity, Teder teaches a spheroid having an eccentricity (Fig. 1, Col. 12; Ln. 36-38) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a spheroid having an eccentricity of 0.85 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 18, Teder in view of Graves in view of Watanabe teaches the limitations of claim 16, which this claim depends on.
	Teder further teaches, the droplet sensor according to claim 16, wherein the optical cover has a refractive index of less than 1.8 ± 0.01.
	Regarding the refractive index of the optical cover, Teder teaches an optical cover having a refractive index (Fig. 1, Col. 6; Ln. 59-62) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an optical cover having a refractive index of less than 1.8 ± 0.01 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. Regarding Aller, 105 USPQ 233. See MPEP 2144.05.

	Regarding Claim 19, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on.
	Watanabe further teaches, the droplet sensor according to claim 1, wherein light incident on the non-detection area is not detected by the light emitting and receiving device. (Fig. 19, Col. 26; Ln. 40 – 45; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface that prevent the light from reaching photoreceptor 16 (the light emitting and receiving device).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Graves in view of Watanabe to include the teaching of light incident on a detection area not being detected by a light emitting and receiving device taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54.]

	Regarding Claim 20, Teder in view of Graves in view of Watanabe teaches the limitations of claim 1, which this claim depends on. 
	Watanabe further teaches, the droplet sensor according to claim 1, wherein the non- detection area does not satisfy the total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid. (Fig. 19, Col. 26; Ln. 40 – 45; Col. 26; Ln. 55 – 58; Examiner interpretation: prism side walls 190D and 190E (the non-detection area) have a rough surface or a mirror surface that reflects internal light regardless of the presence or absence of droplets on the outer surface of the optical cover.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teder in view of Graves in view of Watanabe to include the teaching of a non-detection area that does not satisfy the total internal reflection condition at an interface with a gas, and does not satisfy the total internal reflection condition at an interface with a liquid taught by Watanabe for the benefit of detecting the presence of a droplet or liquid with a single sensor while increasing the S/N ratio of the light detector [Watanabe: Col. 2, Ln. 47-54.]

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murakami et al (US 2005/0174561 A1) teaches, a droplet sensor comprising: an optical cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868